Citation Nr: 0305887	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cholecystitis.  

2.  Entitlement to service connection for a nervous 
condition.  


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from July 6, 1976 
to December 10, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                 


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the instant case, in a November 
1998 rating action, the RO denied the veteran's claims for 
entitlement to service connection for cholecystitis and 
entitlement to service connection for a nervous condition.  
The veteran filed a Notice of Disagreement (NOD) in December 
1998.  In February 1999, the veteran requested a hearing at 
the RO before a local hearing officer.  A Statement of the 
Case (SOC) was issued in February 1999.  The Board further 
notes that in the veteran's Substantive Appeal (VA Form 9), 
received by the RO in February 1999, the veteran indicated 
that he wanted a personal hearing before a member of the 
Board (now referred to as a Veterans Law Judge) in 
Washington, D.C.  

In light of the above, the Board notes that in May 1999, a 
hearing was conducted at the RO before a local hearing 
officer.  In addition, correspondence from the Board to the 
veteran, dated in February 2003, shows that at that time, the 
Board had scheduled the veteran for a hearing on June 16, 
2003.  However, in February 2003, the Board received a letter 
from the veteran's representative indicating that the veteran 
was unable to go to Washington, D.C. for his scheduled 
hearing.  The veteran's representative further noted that the 
veteran preferred to have either an "in-person or video 
hearing" at the RO.  According to the veteran's 
representative, the veteran preferred that his hearing be 
held at either the Louisville or Indianapolis RO.  As such, 
this case needs to be returned to the RO so that a 
videoconference hearing and/or a Travel Board hearing may be 
scheduled.     

Therefore, in light of the foregoing and to ensure full 
compliance with due process requirements, this matter is 
remanded to the RO for the following:

The RO should schedule the veteran for a 
Travel Board hearing or a video 
conference hearing before a Veterans Law 
Judge at either the Louisville, Kentucky, 
or Indianapolis, Indiana RO.  (Contact 
should be made with the veteran's 
attorney representative to clarify the 
above.)  The claims folder should be made 
available to the veteran and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.  

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


